AILSHIE, J.,
Concurring. — I concur in the affirmance of the judgment in this ease, and agree with all that is said as to the liability of Carlson on the note sued upon. I agree, also, that the receiver is entitled to a judgment foreclosing the lien on this stock. As to whether or not the bank itself, if still solvent and a “going institution,” would be allowed to foreclose a lien on its own capital stock taken in violation of see. 2976, Rev. Codes, I reserve my judgment. I am satisfied, however, that after the bank became insolvent, quit doing business, and went into the hands of a receiver and the receiver commenced an action, as he has done in this case, to foreclose a lien or pledge, that the stockholder who pledged his stock in violation of the provisions pf the statute ought in justice to be estopped from pleading that the stock was taken in violation of the law. The receiver not only represents the bank, but he represents its creditors as well. So far as he represents the creditors of the bank, he is repre-*766seating people who were not parties to this violation of the statute and who are not chargeable with the misconduct of the bank officers in taking the bank’s own stock as collateral. The stockholder should- not, therefore, be allowed to plead this defense against the innocent creditors of the bank.